DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the reply filed on January 8, 2021.  Claims 1-12 have been cancelled.  Claims 13-24 are pending.  Claims 13 and 24 are independent.

Response to Arguments
Applicants’ arguments have been fully considered.  Therefore, the rejection has been withdrawn.  

Allowable Subject Matter
Claims 13-24 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art, U.S. Patent Publication No. 2001/0022244 to Takada, discloses a wheelchair 1 that is a general type of hand-operated wheelchair operated by rotating push rims 17 respectively mounted on both sides of large wheels 16 by a user, and the wheelchair itself does not have a power mechanism.  The handle 7 a grasping the frame 2a of the wheelchair revolves in a clockwise direction associated with the inclination of the frame 2, thus the rotational angle of the handle 7 a temporarily becomes θ2 (θ1<θ2).This enables the control unit 20 to determine that the current position of the wheelchair 1 is at a position where the inclination of the travelling road varies (for 
With respect to independent claim 13, Takada, taken singly or in combination with other prior art of record, does not disclose or teach wherein the controller is configured or programmed to: obtain an inclination assist value by correcting the assist value when a road surface is inclined in a left-right direction of the seat and perform a downhill turning preventing operation to cause the wheelchair body to travel straight by applying the right auxiliary power and the left auxiliary power corresponding to the inclination assist value, in combination with other limitations of the claim.
With respect to independent claim 13, Takada, taken singly or in combination with other prior art of record, does not disclose or teach wherein the controller is configured or programmed to: obtain an inclination assist value by correcting the assist value when a road surface is inclined in a left-right direction of the seat and perform a downhill turning preventing operation to cause the wheelchair body to travel straight by applying the right auxiliary power and the left auxiliary power corresponding to the inclination assist value, in combination with other limitations of the claim.
With respect to independent claim 24, Takada, taken singly or in combination with other prior art of record, does not disclose or teach wherein the controller is configured or programmed to: obtain an inclination assist value by correcting the assist value when a road surface is inclined .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661